THE THIRTEENTH COURT OF APPEALS

                                    13-21-00157-CR


                              JAMES CRAIG WIEGAND
                                       v.
                               THE STATE OF TEXAS


                                   On Appeal from the
                     24th District Court of Jackson County, Texas
                         Trial Court Cause No. 19-10-10513


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

August 11, 2022